UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


DALLAS BROWN,                                    §
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §   CIVIL ACTION NO. 1:18-CV-436
                                                 §
STEVE SEALE,                                     §
                                                 §
                Defendant.                       §

                     MEMORANDUM ORDER ADOPTING
           THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff Dallas Brown, proceeding pro se, filed this civil rights lawsuit pursuant to 42

U.S.C. § 1983 against Steve Seale.

         The court previously referred this matter to the Honorable Keith F. Giblin, United States

Magistrate Judge, for consideration pursuant to applicable laws and orders of this court. The

magistrate judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending the case be dismissed for failure to state a claim upon which relief may be granted

         The court has received the Report and Recommendation, along with the record, pleadings,

and all available evidence. No objections were filed to the magistrate judge’s Report and

Recommendation.

                                             ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge is ADOPTED. A final judgment shall be entered
         . this lawsuit.
dismissing
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
         SIGNED at Beaumont, Texas, this 4th day of March, 2019.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE
